DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	 
Claim 2-3, 9, 10, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 11 recites the limitation "the read control signal storage unit".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 4-7, 12 is/are rejected under 35 U.S.C. 103 as being anticipated by Noel et al. (PGPUB 20190189199), hereinafter as Noel, in view of Amano (PGPUB 20020075731), hereinafter as Amano, and in view of Yin (US Patent 5671182), hereinafter as Yin.
Regarding claim 1, Noel teaches a static random access memory (SRAM) unit, located in an SRAM, wherein: 
the SRAM comprises an SRAM storage array comprising a plurality of SRAM units, and the SRAM unit comprises a storage circuit (Fig 2, cells), a write circuit, and a read circuit(Fig 2, different part of 20H and 20V for write and read, inherently); 
the storage circuit is connected to each of the write circuit and the read circuit, and is configured to store data, wherein the data is first data or second data, the first data is represented by a high level, and the second data is represented by a low level (Fig 2, SRAM cell store a high/low at both ends, inherently); 

the read circuit is further connected to a read enabling signal end and a read bit line (Fig 2/4/6 RBL), 
wherein when a first quantity of SRAM units that store the first data and that are in a row of the SRAM unit in the SRAM storage array is greater than a second quantity of SRAM units that store the second data and that are in the row, the read bit line is charged to the high level, and when the first quantity is less than the second quantity, the read bit line is discharged to the low level ([0085] when two cells are at high, the read line is remain at precharged high, a AND logic for two inputs, and it is obvious, other cases the read line is discharged to low); and 
but not expressly to decide bit line voltage based on number of cells in a high/low state in a single column, nor details of a read enable signal controls, not the cells are in the same column,
Amano teaches after the SRAM receives a read command and before a read enabling signal at the read enabling signal end is valid (Fig 7, read is before the SAE), and the read circuit is configured to enable data on the read bit line to be the data stored in the storage circuit after the read enabling signal is valid (Fig 6, SAE and Fig 7).
Yin teaches for SRAM, rows are columns can be interchanged (col 18, line 35-36).
Since Noel and Amano and Yin are all from the same field of semiconductor memory device, the purpose disclosed by Yin and/or Amano would have been recognized in the pertinent art of Noel. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use read control as Amano into the device of Noel for the purpose to read data out of the memory device. 

Regarding claim 4, Amano teaches the storage circuit comprises a third pull-up transistor, a fourth pull-up transistor, a third pull-down transistor, and a fourth pull-down transistor (Fig 9); 
wherein both a source of the third pull-up transistor and a source of the fourth pull-up 4Preliminary AmendmentApplication No. 17/187,455 March 19, 2021Attorney Docket No. HW753183 transistor are connected to the power supply (Fig 9); 
wherein a gate of the third pull-up transistor is connected to each of a gate of the third pull-down transistor, a drain of the fourth pull-up transistor, a drain of the fourth pull-down transistor, the read circuit, and the write circuit (Fig 9); 
wherein a gate of the fourth pull-up transistor is connected to each of a gate of the fourth pull-down transistor, a drain of the third pull-up transistor, a drain of the third pull-down transistor, and the write circuit; and wherein both a source of the third pull-down transistor and a source of the fourth pull- down transistor are grounded (Fig 9).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 5, Amano teaches the third pull-up transistor and the fourth pull-up transistor are P-channel field-effect transistors, and the third pull-down transistor and the fourth pull-down transistor are N-channel field-effect transistors (Fig 9, MPn and MNn).  
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 6, Amano teaches a first write transmission transistor and a second write transmission transistor (Fig 9, MN05/06); 
wherein a source of the first write transmission transistor is connected to a first write bit line, a gate of the first write transmission transistor is connected to the write word line, and a drain of the first write transmission transistor is connected to each of the drain of the third pull-up transistor and the 
wherein the write bit line comprises the first write bit line and the second write bit line; wherein when the write circuit writes data into the storage circuit, both the first write transmission transistor and the second write transmission transistor are in the on state; and wherein the first write bit line and the second write bit line have inverted phases (Fig 9, inherent for SRAM writing).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 7, Amano teaches both the first write transmission transistor and the second write transmission transistor are N-channel field-effect transistors (MN05/6).
Regarding claim 12, Neo teaches further comprising MxN read control circuits, wherein N is equal to the data bit width, and each of the MxN read control circuits is connected to one column of SRAM units in the SRAM storage array through a corresponding read bit line (Fig 4, MxN); and 
, charge, to a high level ([0086]), a read bit line corresponding to the column of SRAM units connected to the read control circuit (Fig 4); or wherein the read control circuit is configured to: after the SRAM receives a read command and before the read enabling signal of a column of SRAM units connected to the read control circuit is valid, under control of the second read control signal and a precharge signal, discharge, to a low level, a read bit line corresponding to the column of SRAM units connected to the read control circuit.
Amano teaches wherein the read control circuit is configured to: after the SRAM receives a read command and before a read enabling signal of a column of SRAM units connected to the read 7Preliminary AmendmentApplication No. 17/187,455 March 19, 2021Attorney Docket No. HW753183 control circuit is valid, under control of the first read control signal and a phase-inverted signal of a precharge signal (Fig 6 and 7).

The reason for combining the references used in rejection of claim 1 applies.

Claim 8, 15 is/are rejected under 35 U.S.C. 103 as being anticipated by Neol, in view of Amano.
Regarding claim 8, Neo teaches static random access memory (SRAM), comprising an SRAM storage array comprising a plurality of SRAM units, and the SRAM unit comprises a storage circuit (Fig 2, cell), a write circuit (Fig 2, write related control circuit in 20H and 20V), and a read circuit (Fig 2, read related circuit in 20H/V); 
wherein the storage circuit is connected to each of the write circuit and the read circuit, and is configured to store data (Fig 2); 
wherein the write circuit is connected to a write word line (Fig 1, HWL_VBL write word line; HBLT_VWLT or HBLF_VWLF write bit line) and a write bit line, and is configured to write data into the storage circuit; a read bit line (Fig 2, RBL) and 
Amano teaches wherein the read circuit is connected to a read enabling signal end (Fig 6, SAE) and is configured to enable data on the read bit line to be the data stored in the storage circuit after the read enabling signal is valid (Fig 7).
The reason for combining the references used in rejection of claim 1 applies.

Regarding claim 15, Neol teaches processing circuit chip, comprising a static random access memory (SRAM) and one or more processing circuits, wherein the SRAM is configured to store data when the one or more processing circuits run, wherein the SRAM unit comprises a storage circuit (Fig 2, Cell), a write circuit (Fig. 2 write related control circuit), and a read circuit (Fig 2); 
wherein the storage circuit is connected to each of the write circuit and the read circuit, and is configured to store data (Fig 2); 

Amano teaches wherein the read circuit is connected to a read enabling signal end (Fig 6, SAE) and a read bit line and is configured to enable data on the read bit line to be the data stored in the storage circuit after the read enabling signal is valid (Fig 6 and Fig 7).
The reason for combining the references used in rejection of claim 1 applies.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827